
	
		I
		111th CONGRESS
		2d Session
		H. R. 5696
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mrs.
			 Capps, Mr. Polis of
			 Colorado, Mr. Inslee, and
			 Ms. DeGette) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to provide electric consumers the right to access certain electric energy
		  information.
	
	
		1.Short titleThis Act may be cited as the
			 Electric Consumer Right to Know
			 Act or the e–KNOW Act.
		2.FindingsCongress finds the following:
			(1)According to the
			 Energy Information Administration, United States consumers spent over
			 $360,000,000,000 each year on electricity as of 2008 and an estimated 250
			 gigawatts of new generating capacity will need to be added in the United States
			 over the next 25 years to maintain grid integrity in the face of increasing
			 electricity demand.
			(2)Recent studies
			 demonstrate that consumers change their energy consumption behavior in response
			 to feedback regarding prices and patterns of use and that improved access to
			 usage and price information can result in dramatic reductions in electricity
			 demand and billions of dollars in cost savings.
			(3)Across the United
			 States, utilities are deploying millions of smart electricity
			 meters, which record more detailed electricity usage information than
			 conventional meters and in most cases have the capacity to communicate such
			 information to utility or on-site networks, as a means of improving the
			 efficiency and reliability of the electric grid.
			(4)The full benefit
			 of smart meters will be realized only if the consumers served by
			 such meters have secure access to the enhanced information recorded by such
			 meters, on a near real-time basis wherever feasible.
			(5)Whether a consumer
			 is served by a smart meter or a conventional meter, secure access
			 to usage and price information on past electricity consumption, in a
			 machine-readable format, can play a critical role in enabling consumers and
			 energy service companies to identify opportunities for greater efficiency and
			 cost savings in electricity usage.
			(6)Although Congress,
			 in the Energy Independence and Security Act of 2007, amended the Public Utility
			 Regulatory Policies Act of 1978 to require State public utility commissions and
			 nonregulated utilities to consider providing consumers with increased access to
			 electricity usage and price information, only a handful of States have adopted
			 policies to require such access.
			(7)Consumers should
			 have the right to timely access to the information that utilities record and
			 collect from them regarding their electricity usage, and to information on the
			 prices applied to that usage.
			(8)Improved access to
			 information will empower consumers to better manage their electricity use and
			 to reduce costs and will foster the development of a vibrant, innovative market
			 for products and services to assist consumers in doing so.
			(9)In providing
			 consumers access to electricity usage information, whether directly or through
			 an authorized third party, it is imperative that the privacy of consumers and
			 the security of their usage information be fully protected.
			3.Electric consumer
			 right to access electric energy information
			(a)Electric
			 consumer right of accessTitle II of the Public Utility
			 Regulatory Policies Act of 1978 is amended by adding after section 214 the
			 following new section:
				
					215.Electric
				consumer right to access electric energy information
						(a)DefinitionsFor purposes of this section:
							(1)Federal smart
				grid supportThe term Federal smart grid support
				means any grant provided under section 1306 of the Energy Independence and
				Security Act of 2007 or any grant, contract, loan, loan guarantee, or other
				financial assistance provided to any smart grid project under any other program
				administered by the Secretary.
							(2)Free of
				chargeThe term free of charge means, with respect
				to electric consumer or authorized third party access to retail electric energy
				information, that no fee is charged for such access. Such term shall not be
				construed to imply that any costs of providing such access are not recovered or
				recoverable through generally applicable rates.
							(3)Nationally
				recognized standardThe term nationally recognized
				standard means a standard that is recognized under the process
				coordinated by the Director of the National Institute of Standards and
				Technology under section 1305 of the Energy Independence and Security Act of
				2007.
							(4)Near
				real-timeThe term near real-time means, with
				respect to communication of electric energy usage information by a smart meter,
				within 1 minute of the time at which such information is recorded by the
				meter.
							(5)Retail electric
				utilityThe term retail electric utility means the
				electric utility that measures, records, and collects information on an
				electric consumer’s electric energy usage for billing purposes.
							(6)Retail electric
				energy informationThe term retail electric energy
				information means the following:
								(A)Usage
				informationAn electric consumer’s electric energy consumption,
				measured in kilowatt-hours.
								(B)Pricing
				informationThe rate applied to electric energy consumed by the
				electric consumer.
								(7)Smart grid
				functionsThe term smart grid functions has the
				meaning given such term in section 1306(d) of the Energy Independence and
				Security Act of 2007.
							(8)Smart grid
				projectThe term smart grid project means a project
				that includes implementation, by a retail electric utility, of smart grid
				functions.
							(9)Smart
				meterThe term smart meter means a device used by a
				retail electric utility at the residence or facility of an electric consumer
				that is capable of measuring electric energy usage in intervals of 1 hour or
				shorter and of communicating electric energy usage information by means of an
				electronic machine-readable signal in near real-time.
							(10)Third
				partyThe term third party means, with respect to
				any transaction involving retail electric energy information, a person or
				entity other than—
								(A)the electric
				consumer to which such retail electric energy information pertains; or
								(B)the retail
				electric utility providing electric service to such electric consumer.
								(b)Consumer right
				of access
							(1)In
				generalEach electric consumer in the United States shall have
				the right to access (and to authorize 1 or more third parties to access), from
				such consumer’s retail electric utility, the retail electric energy information
				of such electric consumer in electronic machine-readable form, in conformity
				with applicable nationally recognized standards, free of charge, and in a
				manner that is timely and that provides adequate protections for the security
				of such information and the privacy of such electric consumer.
							(2)Granularity of
				informationThe right to access retail electric energy
				information under paragraph (1) shall include the right to access retail
				electric energy information—
								(A)in the case of an
				electric consumer served by a smart meter, measured at intervals not less
				frequent than the intervals at which usage information is recorded by such
				smart meter; and
								(B)in the case of an
				electric consumer not served by a smart meter, measured at intervals of a
				frequency prescribed by the State regulatory authority or other entity with
				authority to set retail rates for the relevant retail electric utility,
				provided that in no event shall such frequency be less than monthly.
								(3)Timeliness and
				mode of access
								(A)Web
				presentmentThe right to access retail electric energy
				information under paragraph (1) shall include—
									(i)in
				the case of an electric consumer served by a smart meter, the right to access
				retail electric energy information not more than 24 hours after electric energy
				consumption is recorded, through an Internet Web site operated by the retail
				electric utility or by such other entity as the retail electric utility or the
				relevant State regulatory authority may designate; and
									(ii)in the case of an
				electric consumer not served by a smart meter, the right to access retail
				electric energy information as expeditiously as possible after the time
				electric energy consumption is recorded, through an Internet Web site operated
				by the retail electric utility or by such other entity as the retail electric
				utility or the relevant State regulatory authority may designate.
									(B)Data
				exportWhere requested by the
				electric consumer, the right to access retail electric energy information under
				paragraph (1) shall include the right to receive, or to authorize a third party
				to receive, such electric consumer’s retail electric energy information—
									(i)through electronic
				mail or other appropriate means of export from the retail electric utility’s
				data storage system;
									(ii)in a
				machine-readable electronic format consistent with any applicable nationally
				recognized standard; and
									(iii)on a 1-time or
				recurring basis.
									(C)Direct meter
				accessIn the case of an
				electric consumer served by a smart meter, the right of access to retail
				electric energy information under paragraph (1) shall include the right to
				access retail electric energy usage information and such other electric energy
				usage information as the smart meter is capable of recording (such as demand
				measured in kilowatts, voltage, frequency, current, and power factor)—
									(i)directly from the
				smart meter at any time; and
									(ii)using 1 or more
				smart meter-compatible devices that conform with nationally recognized
				standards.
									This
				subparagraph shall not apply in the case of an electric consumer served by a
				smart meter installed prior to the date that is 2 years after the date of
				enactment of this section that is not capable of such on-site
				communication.(4)Historical
				informationThe right to access retail electric energy
				information under paragraph (1) shall include the right to access—
								(A)at minimum,
				monthly aggregate information for at least the most recent 13 months;
				and
								(B)such other retail
				electric energy information as the retail electric utility retains, in
				accordance with any applicable requirements under State law.
								The
				requirements under this paragraph shall not apply to direct access to electric
				energy usage information from a smart meter.(5)Third party use
				of informationA third party authorized by an electric consumer
				to access such consumer’s retail electric energy information shall not use such
				information for any purpose other than the provision of services by such third
				party to the electric consumer, and shall not disclose such information to any
				other party, unless such authorized third party has received the informed,
				written consent of the electric consumer for such use or disclosure.
							(c)Model
				rule
							(1)In
				generalNot later than 1 year after the date of the enactment of
				this section, the Commission shall, after consultation with State regulatory
				authorities, national organizations representing nonregulated utilities, the
				Secretary of Energy, the Director of the National Institute for Standards and
				Technology, and other appropriate Federal agencies, and after notice and
				opportunity for comment, issue a model rule prescribing minimum standards for
				implementation of the electric consumer right to access retail electric energy
				information under subsection (b)(1).
							(2)Prior State
				actionIn formulating the model rule under paragraph (1), the
				Commission shall, to the extent practicable, preserve the integrity of and be
				guided by actions already taken by State regulatory authorities to ensure
				electric consumer access to retail electric energy information, including
				actions taken after consideration of the standard under section
				111(d)(19).
							(3)State
				considerationEach State regulatory authority and each
				nonregulated utility shall consider adoption and implementation of the national
				model rule issued under paragraph (1) (or a comparable rule or policy), as
				provided under section 111(d)(20).
							(d)Federal smart
				grid support programs
							(1)Consideration as
				a factorBeginning on the date that is 1 year after the model
				rule under subsection (c) is issued, the Secretary, in determining whether to
				award Federal smart grid support to a retail electric utility, shall give
				preference to any applicant that has implemented policies for electric consumer
				access to retail electric energy information at least as stringent as those
				prescribed by the model rule issued under subsection (c).
							(2)RequirementNotwithstanding
				any other provision of law, beginning on the date that is 2 years after the
				date the model rule under subsection (c) is issued, no retail electric utility
				shall be eligible to receive Federal smart grid support unless such utility has
				implemented policies for electric consumer access to retail electric energy
				information at least as stringent as those prescribed by the model rule issued
				under subsection (c).
							(e)Backstop State
				enforcement
							(1)In
				generalBeginning on the date that is 3 years after the date the
				model rule under subsection (c) is issued, if the attorney general of a State,
				or another official or agency of a State with competent authority under State
				law, has reason to believe that any retail electric utility in the relevant
				State is not complying with the minimum standards set forth in the model rule
				issued under subsection (c) (or standards of comparable or greater stringency
				with respect to consumer access to retail electric energy information), the
				attorney general, official, or agency of the State, as parens patriae, may
				bring a civil action against such retail electric utility, on behalf of the
				electric consumers receiving retail service from such retail electric utility,
				in a district court of the United States of appropriate jurisdiction, to compel
				compliance with such standards.
							(2)Costs and
				feesIn any civil action under paragraph (1), if the party
				bringing the action is successful in enforcing the standards identified by the
				model rule issued under subsection (c), the court may award to such party the
				costs of the action together with reasonable attorney’s fees, as determined by
				the court.
							(3)Safe
				harbor
								(A)In
				generalNo civil action may be brought against a retail electric
				utility under paragraph (1) if the Commission has determined that such retail
				electric utility, or the State regulatory authority that regulates such
				electric utility, has adopted a policy that is at least as stringent, with
				respect to electric consumer access to retail electric energy information, as
				the model rule issued under subsection (c).
								(B)Commission
				reviewNot later than 1 year after the date of enactment of this
				section, the Commission shall, after notice and opportunity for comment, issue
				an order establishing procedures for making determinations under subparagraph
				(A). Such order shall provide that, where a State regulatory authority or a
				retail electric utility certifies and adequately documents to the Commission
				that it has adopted a policy that is at least as stringent, with respect to
				electric consumer access to retail electric energy information, as the model
				rule issued under subsection (c), the Commission shall make a determination
				under subparagraph (A) within 90 days of receipt of such certification.
								(4)Rule of
				constructionExcept as provided in paragraph (1) of this
				subsection, nothing in this section shall be construed to create a private
				right of action.
							(f)Cost
				recoveryA retail electric utility shall not be denied the
				opportunity to recover prudently incurred incremental costs of complying with
				the requirements of this section, in accordance with any applicable State or
				Federal
				law.
						.
			(b)State
			 consideration of model rule
				(1)ConsiderationSection
			 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
			 2621(d)) is amended by adding at the end the following:
					
						(20)Consumer access
				to retail electric energy informationEach electric utility
				providing retail electric service to an electric consumer shall provide such
				consumer with access to information regarding such consumers electric energy
				usage, and prices applicable to such usage, in accordance with the model rule
				issued by the Commission under section
				215(c).
						.
				(2)TimingSection
			 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
			 2622(b)) is amended by adding at the end the following:
					
						(7)(A)As soon as practicable
				after the issuance by the Commission of the model rule under section 215(c),
				each State regulatory authority (with respect to each electric utility for
				which it has ratemaking authority) and each nonregulated utility shall commence
				the consideration referred to in section 111, or set a hearing date for
				consideration, with respect to the standard established by paragraph (20) of
				section 111(d).
							(B)Not later than 1 year after the date of the
				issuance by the Commission of the model rule under section 215(c), each State
				regulatory authority (with respect to each electric utility for which it has
				ratemaking authority) and each nonregulated utility shall make the
				determination, referred to in section 111 with respect to the standard
				established by paragraph (20) of section
				111(d).
							.
				(3)Failure to
			 complySection 112(c) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2622(c)) is amended by striking (19) and
			 inserting (20).
				(4)Prior State
			 actionsSection 112 of the Public Utility Regulatory Policies Act
			 of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:
					
						(g)Prior State
				actionsSubsections (b) and (c) of this section shall not apply
				to the standard established by paragraph (20) of section 111(d) in the case of
				any electric utility in a State if, before the issuance of the model rule under
				section 215(c)—
							(1)the State has
				implemented for such utility the standard concerned (or a comparable
				standard);
							(2)the State
				regulatory authority for such State or relevant nonregulated electric utility
				has conducted a proceeding to consider implementation of the standard concerned
				(or a comparable standard) for such utility; or
							(3)the State
				legislature has voted on implementation of such standard (or a comparable
				standard) for such
				utility.
							.
				(c)Conforming
			 amendmentThe table of contents for the Public Utility Regulatory
			 Policies Act of 1978 is amended by adding after the item relating to section
			 214 the following new item:
				
					
						Sec. 215. Electric consumer right to
				access electric energy
				information.
					
					.
			
